Citation Nr: 0002407	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  98-07 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension as 
secondary to service-connected post-traumatic stress disorder 
(PTSD).

2.  Entitlement to an effective date prior to January 30, 
1998, for the grant of a 100 percent disability evaluation 
for service-connected PTSD.

3.  Entitlement to special monthly compensation benefits by 
reason of being in need of regular aid and attendance of 
another person or on account of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to March 
1946.

The issues currently on appeal arise from rating decisions 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Montgomery, Alabama.

The issues of entitlement to an effective date prior to 
January 30, 1998, for the grant of a 100 percent disability 
evaluation for service-connected PTSD and special monthly 
compensation benefits by reason of being in need of the 
regular aid and attendance of another person or on account of 
being housebound will be discussed in the Remand portion of 
this decision.


FINDINGS OF FACT

1.  Postservice medical records include private medical 
opinions relating the veteran's hypertension to his service-
connected PTSD.

2.  The veteran's claim for service connection for 
hypertension as secondary to service-connected PTSD is 
plausible.


CONCLUSION OF LAW

The claim for entitlement to service connection for 
hypertension as secondary to service-connected post-traumatic 
stress disorder (PTSD) is well grounded.  38 U.S.C.A. § 5107 
(West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend, in essence, that 
the veteran has hypertension which is related to his service-
connected PTSD, and that therefore service connection is 
accordingly warranted. 

Service connection may be granted for a disability which is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310 (1999).

The Board points out that, generally, a "well-grounded" claim 
is one which is plausible.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The United States Court of Appeals for 
Veterans Claims (Court) has directed that, in order for a 
claim for service connection to be well-grounded, there must 
be (1)  competent evidence of a current disability; (2)  
proof as to incurrence or aggravation of a disease or injury 
in service; and (3) competent evidence as to a nexus between 
the inservice injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Additionally, the Court has held that entitlement to service 
connection may be granted for aggravation of a nonservice-
connected condition by a service-connected condition.  This 
determination rests upon the meaning of disability, defined 
for this purpose as "any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition."  (emphasis added).  See 
Allen v. Brown, 7 Vet. App. 439, at 446 and 448 (1995).  

Service connection is currently in effect for PTSD, evaluated 
as 100 percent disabling.  Of record is a letter submitted 
from a private physician dated in February 1998 which 
indicates that the veteran's PTSD and accompanying persistent 
anxiety played a major roll in making his hypertension so 
difficult to manage.  The physician also commented that it is 
well documented that emotion stress is one of the three major 
risk factors for both heart attack and stroke.

A May 1998 statement by the same physician indicates that the 
veteran's PTSD had, in effect, aggravated his hypertension 
over the years.  

To summarize, the evidence tends to show that it is plausible 
that the veteran's hypertension may be related to his PTSD.  
The private medical opinions discussed above seem to support 
this argument.  In view of the evidence of record, the Board 
finds the claim to be well grounded.  


ORDER 

The claim for service connection for hypertension on 
secondary basis is well grounded and to this extent only the 
claim is granted.


REMAND

The veteran's claim for entitlement to service connection for 
hypertension as secondary to service-connected PTSD has been 
determined to be well grounded.  Likewise his claim for 
special monthly compensation benefits is also well grounded 
pursuant to Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
Therefore, VA's duty to assist, pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991), has attached.  

Service connection is in effect for PTSD evaluated as 100 
percent disabling.  As noted above, the Court has held that 
entitlement to service connection may be granted for 
aggravation of a nonservice-connected condition by a service-
connected condition.  This determination rests upon the 
meaning of disability, defined for this purpose as "any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition."  
(emphasis added).  See Allen v. Brown, 7 Vet. App. 439, at 
446 and 448 (1995).  A review of the record reflects that the 
RO has not adjudicated this aspect of the veteran's claim.

A letter submitted from a private physician dated in February 
1998 indicates that the veteran's PTSD and accompanying 
persistent anxiety plays a major roll in making his 
hypertension so difficult to manage.  The physician also 
commented that it is well documented that emotion stress is 
one of the three major risk factors for both heart attack and 
stroke.  An additional letter submitted by the same physician 
in May 1998, indicates that the veteran's PTSD had, in 
effect, aggravated his hypertension over the years.  In view 
of these facts, the Board is of the opinion that another 
examination is warranted.

In a July 1995 rating decision, the RO granted service 
connection for PTSD and assigned a 10 percent disability 
rating, effective January 19, 1995.  The veteran submitted a 
notice of disagreement in August 1995, and a statement of the 
case (SOC) was issued in September 1995.  The SOC was resent 
to the veteran in November 1995 due to an incorrect address.  
A VA Form 9, Appeal to Board of Veterans' Appeals, was 
received by VA as to this issue in November 1995.  Thus, this 
issue has been timely perfected. 

By means of a VA Form 21-4138, Statement in Support of Claim, 
received by VA in September 1996, the veteran requested an 
increased rating for PTSD.  A SSOC was issued in both 
September 1996 and February 1997.  A rating decision dated in 
February 1997 denied an increased rating for PTSD.  

In March 1997, the veteran requested increased rating for 
PTSD.  In October 1997, the RO increased the PTSD to 50 
percent, effective January 19, 1995.  In October 1997, the RO 
requested the veteran to indicate whether he was satisfied 
with the 50 percent rating.  No definitive response was 
received from the veteran.

Received on January 30, 1998 was a VA Form 21-4138 submitted 
by the veteran.  At that time he indicated that his PTSD was 
a major contributing factor to his unemployability.  In a 
February 1998 rating decision, the RO increased the 
disability evaluation assigned to the veteran's PTSD from 50 
to 100 percent, effective January 30, 1998.  The August 1998 
statement of the case reflects that the January 30, 1998 date 
was determined to be the date of receipt of the veteran's 
claim.

The record shows that the veteran timely perfected his appeal 
for an increased rating for PTSD following the original grant 
of service connection in July 1995.  The appeal was still 
pending at the time of the February 1998 rating action.  In a 
recent decision the Court held that at the time of an initial 
rating, separate ratings could be assigned for separate 
periods of time based on the facts found-a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Accordingly, this case is REMANDED for the following:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of any VA and 
private medical records pertaining to 
current treatment of the disabilities in 
issue.  The veteran should be informed 
that he is free to submit additional 
evidence and argument while the case is 
in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

2.  The veteran should be afforded a VA 
examination by a cardiovascular 
specialist to determine the severity and 
etiology of the hypertension.  The claims 
folder and a copy of this Remand should 
be made available to the examiner for 
review before the examination.  Any 
indicated special studies should be 
accomplished, and clinical findings 
should be reported in detail.  Following 
the examination and in conjunction with a 
review of the claims folder the examiner 
is requested to render an opinion as to 
whether it is as least as likely as not 
that the veteran's service-connected PTSD 
caused or is aggravating the 
hypertension, and, if so, what level of 
disability is attributable to aggravation 
per Allen.  The examiner's attention is 
directed to the February and May 1998 
private medical statements.  A complete 
rational for any opinion expressed should 
be included in the examination report.

3.  Thereafter, The RO should 
readjudicate the issues in appellate 
status, to include consideration of the 
Allen and Fenderson cases, supra, and the 
old rating criteria for mental disorders, 
to include 38 C.F.R. § 4.16 (c) effective 
prior to November 7, 1996, and the 
revised criteria effective on November 7, 
1996. 

If the benefits sought are not granted, the veteran and his 
representative should be furnished a SSOC, and an opportunity 
to respond.  Thereafter, subject to current appellate 
procedures, the case should be returned to the Board for 
further appellate consideration, if appropriate.  A decision 
regarding entitlement to special monthly compensation 
benefits by reason of being in need of regular aid and 
attendance of another person or on account of being 
housebound will be held in abeyance until the requested 
development has been completed.

The purpose of this REMAND is to obtain additional medical 
information.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

